Citation Nr: 1700448	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a statement of the case (SOC) in June 2014.  Subsequently, additional pertinent evidence was submitted by the Veteran.  Such evidence was not reviewed by the RO prior to certification to the Board.  Absent a waiver from the Veteran, the Board cannot consider such evidence in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In October 2016, the Veteran was sent a letter requesting a waiver of AOJ review.   He responded in October 2015 that he preferred to have the AOJ review the additional evidence.  In addition, the June 2014 SOC does not list the Veteran's Social Security Disability records as evidence that was evaluated during the adjudication of the claim.  Therefore, remand is warranted in order for the AOJ to review the record in the first instance.   

Accordingly, the case is REMANDED for the following action:

After review of the entire claims file, readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




